Case 8:19-cv-01210-CEH-SPF Document 55-5 Filed 05/29/20 Page 1 of 2 PageID 3784




                      EXHIBIT D
                            Declaration of Ari S. Bargil
                 in Support of Plaintiffs’ Unopposed Motion for Leave
        to Supplement the Record on Summary Judgment with Additional Exhibits
 Case 8:19-cv-01210-CEH-SPF Document 55-5 Filed 05/29/20 Page 2 of 2 PageID 3785




Interrogatory No. 4: Identify each instance since January 1, 2015 , in w hich Dunedin mowed a prope11y
owne r's lawn and billed the prope11y owner, and explain the process by whic h Dunedin typi call y takes
such actions, inc luding how Dunedin decides whether to mow someone's lawn, the typical cost of a
mowing, the frequency of mowing at a particular property, e tc.

Response: Consistent with the Court's denial of Plaintiffs' Motion to Compel a response to this
interrogatory at the hearing held on May 6, 2020 and subsequent order, the Defendants restate
their objection to this request, without supplement.

Inte rrogatory No. 6: Identify and explain what, if any, evidence Dunedin has of any negative effects of
overgrown lawns, including possi ble negative effects on surrounding pro perty values, neighborhood
aesthetics, and human health.

Response: As required by the Court, in its order following the May 6, 2020 hearing on Plaintiffs'
Motion to Compel, the Defendants hereby supplement their response to this interrogatory
concerning the effects of overgrown lawns the code enforcement board relied on when considering
the gravity of Plaintiff's violation(s) in 2018.

In addition to the Defendants' supplemental response to Request to Produce No. 5, the Code
Enforcement Board has heard testimony from code enforcement staff that there are instances
where properties have had rats or vermin present as a result of tall grass. Further, when the grass
on a residential property is overgrown it gives the impression that a property may be abandoned.
Abandoned properties can and do invite illegal or nuisance activities including vandalism, and the
Code Enforcement Board has heard testimony concerning same.

Inte rrogatory No. 7: For fi sca l years 2010 to present, explain what percentage of Duned in ' s total fi nes
a nd fees revenue cam e from code enforcement and identify the basis for this calculation.

Response: As required by the Court, in its order following the May 6, 2020 hearing on Plaintiffs'
Motion to Compel, the Defendants hereby supplement their res ponse to this interrogatory
identifying the percentage of Dunedin's total fines and fees revenue came from code enforcement
only for fiscal years (l) 2010, (2) 2014, and (3) 2018.

T he responsive data is set forth in the table below:

                              Fiscal Year   Code Enf. As%      Code Enf. As%
                                              of all Fines     Of Citv Revenue
                                 20 10           44.4%              0.3%
                                 2014            75.4%              0.5%
                                 2018            94.3%               1.9%

The figure of code enforcement as a percentage of City fines was reached by dividing the figure by
the total for all fines in each of the identified years. Similarly, the figures for code enforcement as
a percentage of revenues was reached by dividing the code enforcement revenues in each year by
the sum of all the City 's revenues.




                                                 Page 2 of 2
